The opinion of the court was delivered
by Lowrie, J.
— We cannot avoid presuming that an award made out by intelligent men, chosen by the parties to decide their differences, must have a reasonable approximation to a just result, and therefore we incline to support this award ; but it is impossible.
The parties have made a statement of their accounts an essential part of the award to be made, and it seems to us that it is a substantial and not a formal part of it, and we have no dispensing power in relation to it. There is no such statement accompanying the award, and nothing intended as a performance of this part of the submission. The one desired to be introduced on the trial, in satisfaction of the requirement, is in no way annexed to the award or made part of it, and we have no authority to annex it. As we understand it, the arbitrators did not intend it as part of the award. It seems to us to be merely the memoranda and calculations of the arbitrators, by which they were enabled to arrive at the result given in their award, — notes of the evidence, and of their progress, — and not the record of their conclusions; and we think it was rightly rejected.
Judgment affirmed.